OPINION — AG — **** COUNTY HOSPITAL FUND — USE **** THE BOARD OF CONTROL OF A COUNTY HOSPITAL CANNOT LOAN SURPLUS FUNDS TO A NON PROFIT TRUST AUTHORITY FOR THAT TRUST TO CONSTRUCT A DOCTOR'S CLINIC. FURTHER, A BOARD OF CONTROL OF A COUNTY HOSPITAL CANNOT USE SURPLUS FUNDS TO BUILD A PRIVATE BUILDING TO BE OPERATED AS A PRIVATE DOCTOR'S CLINIC AND/OR ENTER INTO ANY LEASE AGREEMENT CONCERNING THAT BUILDING TO A PRIVATE INSTITUTION OR INDIVIDUAL. CITE: 19 O.S. 1970 Supp., 790.1 [19-790.1](B), ARTICLE X, SECTION 19, 19 O.S. 1971 789 [19-789], 19 O.S. 1970 Supp., 790.1 [19-790.1](F), 19 O.S. 1970 Supp., 786 [19-786] (ROBERT MITCHELL)